Citation Nr: 0948068	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  05-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
with left otitis externa, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent disability rating for left ear hearing loss with 
left otitis externa.  The Veteran testified before the Board 
in November 2009.  

An April 2009 rating decision granted service connection for 
right ear hearing loss, effective September 14, 2006, and 
rated it in conjunction with the 10 percent disability rating 
for the Veteran's service-connected left ear hearing loss 
with left otitis externa.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993).    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  The Veteran was last afforded a VA examination 
for his left ear hearing loss with otitis externa in June 
2006.  When available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last 
examination is not unduly remote, in an April 2009 rating 
decision, the Veteran was granted service connection for 
right ear hearing loss in conjunction with his service-
connected left ear hearing loss with otitis externa.  
Therefore, since the Veteran is currently service-connected 
for hearing loss in both ears, the June 2006 VA examination 
is now stale because the Veteran is now service-connected for 
hearing loss in both ears.  Additionally, the Veteran has 
asserted in testimony before the Board in November 2009 that 
his condition had worsened since the last examination.  The 
Veteran stated that he preferred going to the Shreveport, 
Louisiana, VA medical center for his VA examination with a VA 
examiner that had never before examined him.  Because there 
may have been a significant change in the Veteran's 
condition, the Board finds that a new audiological 
examination, preferably with a VA examiner who had not 
previously examined the Veteran, is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
audiological examination at the 
Shreveport, Louisiana, VA medical 
center with a VA examiner who has not 
previously examined him to determine 
the current severity of his 
service-connected bilateral hearing 
loss with left otitis externa.  The 
claims folder should be reviewed by the 
examiner and the examination report 
should note that review.  

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


